PER CURIAM.
We affirm that portion of the compensation order which is the subject of the employer/carrier’s appeal, as it is supported by competent, substantial evidence. We reverse that part of the order denying cross-appellant’s claim for temporary disability from July 6, 1993, through May 9, 1994, because the record does not support the denial.
• Based on the testimony of claimant’s attending physician, the judge of compensation claims inconsistently awarded claimant temporary total disability (TTD) benefits from May 9,1994 — the date Dr. McCoy performed an independent medical examination (IME) on claimant and found him to be temporarily and totally disabled — through September 26, 1995, the date of the hearing. Dr. McCoy considered claimant to be on a continuing TTD status when he saw him, and there is no evidence that claimant’s condition had deteriorated between the time he had left his job and when he was examined by Dr. McCoy. Instead, there was only evidence that Price’s chronic obstructive pulmonary disease had improved since he left the work environment. It is illogical to deny TTD benefits for the period'before the IME and grant them for the period afterwards, when the only evidence was that his condition had improved.
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN and KAHN, JJ., concur.
BENTON, J., concurs and dissents with written opinion.